DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6 and 7 of U.S. Patent No. 10,760,777 B2, hereinafter referred to as Pat’777. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1 of the instant application, claims 1 and 7 of Pat’777 teaches a light puck comprising:
a top cover (see line 3 of claim 1 of Pat’777);
a bottom cover (see line 4 of claim 1 of Pat’777);
a light fixture disposed between the top cover and the bottom cover, the light fixture aligned with an opening in the bottom cover to shine light through the opening in the bottom cover (see lines 5-7 of claim 1 of Pat’777),
at least one opening in a side wall of the bottom cover to allow electrical wires attached to the light fixture to exit the light puck (see lines 6-7 of Pat’777); and
a plurality of openings in a side wall of the top cover to receive wire ropes that support the light puck (see lines 11-15 of claim 1 of Pat’777).
Claim 2 of the instant application corresponds to claim 2 of Pat’777.
Claim 5 of the instant application corresponds to claim 5 of Pat’777.
Claim 7 of the instant application corresponds to claim 6 of Pat’777.
Regarding claim 8 of instant application, claims 1 and 7 of Pat’777 teaches string of light pucks, the string of light pucks having at least two light pucks in electrical communication with one another, each of the light pucks in the string comprising:
a top cover (see line 3 of claim 1 of Pat’777);
a bottom cover (see line 4 of claim 1 of Pat’777);
a light fixture disposed between the top cover and the bottom cover, the light fixture aligned with an opening in the bottom cover to shine light through the opening (see lines 5-7 of claim 1 of Pat’777); and
at least one opening in a side wall of the bottom cover to allow electrical wires attached to the light fixture to exit each of the light pucks in the string (see lines 1-4 of claim 7 of Pat’777);
and a plurality of openings in a sidewall of the top cover to receive wire ropes that support the light.
Regarding claim 9 of the instant application, claim 7 of Pat’777 teaches the string of light pucks according to claim 8, wherein the at least one opening comprises two openings (see lines 1-4 of claim 7 of Pat’777).

Regarding claim 10 of the instant application, claim 7 of Pat’777 teaches the string of light pucks according to claim 9, wherein the electrical wires exit from a side surface of the light fixture (see lines 1-4 of claim 7 of Pat’777).
Allowable Subject Matter
Claims 1, 2, 5, and 7-10 would be allowable upon receipt of a timely filed terminal disclaimer to overcome the double patenting rejection.
Claims 3, 4 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites, inter alia, at least one opening in a side wall of the bottom cover to allow electrical wires attached to the light fixture to exit the light puck; and a plurality of openings in a side wall of the top cover to receive wire ropes that support the light puck.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claim 8 recites, inter alia, at least one opening in a side wall of the bottom cover to allow electrical wires attached to the light fixture to exit each of the light pucks in the string; and a plurality of openings in a side wall of the top cover to receive wire ropes that support the light.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claim 11 recites, inter alia, at least one wire rope disposed between a biasing plate and the light fixture, the at least one wire rope supporting the light puck;
the biasing plate disposed between the top cover and the at least one wire rope to push the biasing plate against the at least one wire rope and the light fixture.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-7, 9, 10 and 12-19 are allowable based on dependency on an allowable base claim.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered and persuasive in regards to the 102 and 103 rejections made in the previous office action. However, claims 1, 2, 5, 7, 8, 9 and 10 remain rejected under remain rejected under nonstatutory double patenting rejection. Claims 3, 4 and 6 are now objected to based on dependency on a rejected base claim. Claims 1-10 would be allowable upon the receipt of a terminal disclaimer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510.  The examiner can normally be reached on Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M APENTENG/Examiner, Art Unit 2875                                                                                                                                                                                                        

/DIANE I LEE/Supervisory Patent Examiner, Art Unit 2875